June 30, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
      BRANT OILFIELD MANAGEMENT AND SALES, INC., Appellant

NO. 14-15-00240-CV                       V.

                        MOUNTWEST, INC., Appellee
                     ________________________________

        This cause, an appeal from the judgment in favor of appellee, Mountwest,
Inc., signed December 17, 2014, was heard on the transcript of the record. We have
inspected the record and find the trial court erred in the award of attorney’s fees.
We therefore order that the portions of the judgment that award attorney’s fees are
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.